Nichols, Judge:
When this case was called for trial, there was no appearance on the part of the plaintiff, and it was submitted on the basis of a letter filed by the plaintiff.
The merchandise is described as methylene chloride and was imported from Italy on November 6, 1963. It was entered at $128 per metric ton and appraised at $134.20 per metric ton, net, packed. Subsequent to appraisement, plaintiff submitted to customs officials copies of correspondence with its supplier which indicated, that for the year 1963, the price had been reduced from $134.20 to $128 per metric ton. Even if such correspondence be deemed in evidence, it does not establish that the price was the price at which the merchandise was freely sold to all purchasers at wholesale or that it was a price fairly reflecting the market value at which the merchandise was freely sold in the ordinary course of trade to selected purchasers at wholesale. On the record before me, the appraised value must be sustained. Judgment will be rendered accordingly.